United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1110
                      ___________________________

                            Micah Sherif Matthews

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Linda Koechle; Patti Wachtendorf, Warden; Randy Van Wye, Investigator; Berl
Wilcox, Unit Manager; Paul Gager, Administrative Judge; Tom Melvin Jones, Jr.

                    lllllllllllllllllllllDefendants - Appellees

             Heather Hawk; Phil Evans; Mark Shanstrom, Captain

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: December 18, 2019
                          Filed: December 23, 2019
                                [Unpublished]
                               ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Micah Sherif Matthews challenges the district
court’s1 adverse grant of summary judgment.

       Upon careful de novo review, we conclude that defendants were entitled to
summary judgment. See Moore v. Plaster, 266 F.3d 928, 931 (8th Cir. 2001)
(standard of review). Specifically, we agree that Matthews’s claim for damages
arising from an alleged search was barred by Heck v. Humphrey, 512 U.S. 477
(1994); given that, in disciplinary proceedings, his allegations regarding the search
were found to be false, and he was sanctioned with the loss of earned time. See
Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996) (Heck applies to disciplinary
proceedings that affect length of prisoner’s sentence). Although Matthews is serving
a sentence of life without parole, we note that his sentence could be commuted to a
term of years. See Iowa Code § 902.2 (life-without-parole sentence may be
commuted by governor to term of years); cf. Blair-Bey v. Nix, 919 F.2d 1338, 1339
(8th Cir. 1990) (per curiam) (federal court in § 1983 action should not deprive state
court of opportunity to address claim challenging loss of good-time credits where
there is possibility of commutation of life sentence to term of years).

       We further conclude that summary judgment was proper as to Matthews’s
claim of retaliation because the disciplinary sanction was supported by some evidence
that he made false statements about the search. See Hartsfield v. Nichols, 511 F.3d
826, 829-30 (8th Cir. 2008) (inmate may maintain cause of action for retaliatory
discipline under § 1983; retaliation claim fails if conduct violations were issued for
actual violation of prison rule; prison disciplinary violations are valid when they are
supported by some evidence).




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-
      Accordingly, the judgment is affirmed, but we modify the judgment on the
Heck-barred claim to be without prejudice. See 8th Cir. R. 47B; Schafer v. Moore,
46 F.3d 43, 45 (8th Cir. 1995) (per curiam) (dismissal of Heck-barred claims should
be without prejudice).
                       ______________________________




                                        -3-